DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. Applicant alleges that Chow does not teach or suggest the cutout region is cut completely through the leadframe and wherein the length of the component fits within the cutout region, citing Chow’s integrated circuit package also includes a solder mask 540 for ball bonds, which extend downward therefrom, however said allegation was found unpersuasive. The applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Chow with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, Chow’s figure 5B shows a cutout region 527 is cut completely through the leadframe 502, and the component 512 (i.e. its length) fits within the cutout region. Secondly, applicant also alleges that modifying Chow with the tape would completely destroys the principal of operation in Chow, which requires the solder mask 540 attached to the undersurface of the die paddle/leadframe 502, however said allegation was also found unpersuasive. It is noted that the applicant does not specifically provide any objective evidence to support his allegation, and nothing in the reference Chow teaches that modifying Chow with the tape layer would destroy its principal of operation as alleged by the applicant. Applicant is also reminded that arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Furthermore, Chow, in another embodiment, discloses the solder mask layer 540 can be substitute by a tape layer 1104, and an entire side of the passive component 1120 can be place on the tape layer, figure 12C. Lastly, claims 27-29 are not amended, thus the previous prior art rejection still applies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 27 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chow et al. (US Patent No. 7,005,325).
Regarding claim 27, Chow teaches a sensor, comprising:
a die (503);
a leadframe (502) means for supporting the die;
lead finger means (501) for providing electrical connections to the leadframe means and to the die; and
a component means (512) for electrically coupling to the leadframe and to a first one of the lead fingers such that the component means is a part of an integrated part of a sensor IC package;
wherein the leadframe means includes a cutout region (527) in which the component means is positioned.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 14, 16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chow et al. (US Patent No. 7,005,325).
Regarding claims 1, 3, 5, 14, 16 and 18, Chow teaches a sensor, comprising:
a die (503);
a leadframe (502) means for supporting the die;
lead finger means (501) for providing electrical connections to the leadframe means and to the die; and
a component means (512) for electrically coupling to the leadframe and to a first one of the lead fingers such that the component means is a part of an integrated part of a sensor IC package;
wherein the leadframe has a cutout region (527) in which the component is positioned, wherein the cutout region is cut completely through the leadframe (Fig. 5B);
wherein a bottom surface of the component is aligned with the second surface of the leadframe (Fig. 5B) [claims 5, 18].
Chow, in the present embodiment, does not teach a tape layer wherein an entire side of the component is place on the tape layer; wherein at least a portion of the leadframe is secured to the tape layer.
Chow, in another embodiment, teaches a tape layer (1104), wherein an entire side of the component (1120) is placed on the tape layer (Fig. 12C); wherein at least a portion of the leadframe is secured to the tape layer [claims 3, 16].
It would have been obvious to one having an ordinary skill in the art at the time of filing to substitute a tape layer for said adhesive in order to facilitate the bonding of the passive component to the finger and the leadframe.
Claims 28-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chow in view of Kim (US Pub. No. 2004/0113280).
Regarding claims 28-29, Chow teaches the invention as claimed in claim 27. Chow further teaches the component is attached to the leadframe using an adhesive (col. 4, ll. 44-54). Chow does not specifically teach a tape layer, configured to attach the component to at least a portion of the leadframe. Kim teaches a tape layer configured to attach component to a leadframe (para. 10). It would have been obvious to one having an ordinary skill in the art at the time of filing to substitute a tape layer for said adhesive in order to facilitate the bonding of the component to the at least a portion of the leadframe.
Claims 4 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chow as applied to claims 3 and 16, respectively, and further in view of Anzai et al. (US Pub. No. 2003/0102543).
Regarding claims 4 and 17, Chow teaches all the claimed limitations except for the bottom surface of the component is below the second surface of the leadframe. Anzai teaches an IC package comprises a component (13a), wherein a bottom surface of the component is below a second surface of the leadframe (Fig. 7). It would have been obvious to one having an ordinary skill in the art at the time of the claimed invention was made to modify the mounting of the component as taught by Anzai in order to obtain a secured bonding location for said component in the leadframe. 

Claims 6-9, 13, 19-22 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chow as applied to claims 1 and 14 above, and further in view of Engel et al. (US Patent No. 6,265,865).
Regarding claims 6, 8, 9, 13, 19, 21-22 and 26, Chow teaches all the claimed limitations except for the sensor comprises a magnetic sensor [claims 6, 19]; wherein the magnetic sensor includes a Hall sensor [claims 8, 9, 21 and 22]; and wherein the sensor is configured to minimize a distance between the magnetic sensor and an object of interest [claims 13 and 26].
 Engel teaches a sensor comprises a magnetic sensor (col. 3, ll. 25-30); wherein the magnetic sensor includes a Hall element (col. 3, ll. 45-49); wherein the sensor is configured to minimize a distance between the magnetic sensor and an object of interest (col. 4, ll. 60-67).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnetic sensor as taught by Engel within said sensor assembly in order to detect and/or sense a strength of the magnetic field.
Regarding claims 7 and 20, Chow, as modified by Engel, teaches the invention as claimed in claim 6 and 19, respectively. Chow further teaches the component includes a capacitor (512).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852